DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	
Regarding claim 12, the following limitation “the top again receiving the user stepping thereon in the footwear, onto the top…” contradicts the following limitation in claim 11 “no longer receiving the user when the user steps there off” which claim 12 depends from. If the top no longer receives the user after they step off how then can the top receive the user again? Appropriate correction is required.   

Regarding claim 16, the following limitation “one of the top receiving the user stepping thereon in the footwear and no longer receiving the user when the user steps there off, and the top receiving the user stepping into the footwear, onto the top, and no longer receiving the user when the user steps thereof” contradicts the following limitation in claim 11 which requires “the top receiving the user stepping thereon in the footwear”; therefore “the top receiving the user stepping thereon in the footwear” in claim 12 can’t be optional. Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-12 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crawford 2012/0052961.

Regarding claim 11, Crawford discloses a method of using a rotating footwear platform (Fig 1 & 4) (footwear of users/riders are received on the platform (Fig 4, #140,  & #105), comprising: providing rotating footwear platform (Fig 4, #140,  #130, #110 & #105) comprising a base (Fig 4, #105); a top (Fig 4, #140,  #130, or #110) configured to receive footwear of a user; a rotator (Fig 4, #460) rotatably coupling the top (Fig 4, #140,  #130 or  #110) to the base (Fig 4, #105) to rotate the top (Fig 4, #140,  #130 or #110) relative to the base (Fig 4, #105) inherently after one or more of the user steps onto the top in the footwear and steps out of the footwear and off the top, and the user steps into the footwear, onto the top, and steps off of the top with the footwear (the examiner maintains that the carousel ride receives users/riders who step onto the top (Fig 4, #140,  #130 or #110) with footwear (shoes) that they are put on prior to stepping on the top (Fig 4, #140,  #130 or #110) and step off the top (Fig 4, #140,  #130 or #110) with their footwear (shoes) still on when the carousel ride is finished); the top (Fig 4, #140,  #130 or #110) inherently receiving the user stepping thereon in the footwear (as explained above) and inherently no longer receiving the user when the user steps there off (the examiner maintains that when a person or user rides the carousel only one time the top (Fig 4, #140,  #130 or #110) no longer receives the person/user when the user steps there off), rotating the top (Fig 4, #140,  #130 or #110) relative to the base (Fig 4, #105).

Regarding claim 12, as best understood, Crawford discloses a method of using the rotating footwear platform comprising: the top (Fig 4, #140,  #130 or #110) inherently again receiving the user stepping thereon in the footwear (when the person/user decides to ride the carousel a second time with their shoes on) and again inherently no longer receiving the user when the user steps there off with the footwear (when the person/user leaves the carousel ride after their second ride with their shoes on);
rotating the top (Fig 4, #140,  #130 or #110) again relative to the base (Fig 4, #105).


Regarding claim 16, as best understood, Crawford discloses the method of using the rotating footwear platform, wherein the rotating footwear platform includes a wireless communication device [0055] & [0056], comprising: one of the top (Fig 4, #140,  #130 or #110) receiving the user stepping thereon in the footwear and no longer receiving the user when the user steps there off (as explained in claim 11), and the top receiving the user stepping into the footwear, onto the top, and no longer receiving the userstepping when the user steps there off with the footwear;
the wireless communication [0055] & [0056] device wirelessly controlling one or more actions [0056].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Crawford 2012/0052961 in view of Blum 2019/0184935.

Regarding claim 13, Crawford discloses a method of using the rotating footwear platform, the rotating footwear platform including a motor [0027] that rotates the top (Fig 4, #140, #130 or #110) relative to the base (Fig 4, #105), a controller [0027], and a sensor, comprising
the controller [0027] causing the motor [0027] to rotate the top (Fig 4, #140,  #130 or #110) relative to the base (Fig 4, #105) [0027].

Crawford has been discussed above but does not explicitly teach the rotating footwear platform including a sensor, the sensor sensing the top receiving the user stepping thereon and no longer receiving the user when the user steps there off.

Blum teaches that it is old and well known in the art for an amusement part ride to have a sensor (#94) to detect when a user is on the ride or not (when the seat is occupied or not) [0029]. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a sensor (Blum, #94) to the carousel ride of Crawford (Crawford, Figs 1 & 4) in order to detect if anyone is on the ride (i.e. has stepped onto the ride) or not (i.e. has stepped off the ride) as taught by Blum. 

Regarding claim 14, modified Crawford discloses a method of using the rotating footwear platform, the rotating footwear platform including a motor (Crawford, [0027]) that rotates the top (Crawford, Fig 4, #140,  #130 or #110) relative to the base (Crawford, Fig 4, #105) (Crawford, [0027]), a controller (Crawford, [0027]), and a sensor (Blum, #94), further comprising
the sensor (Blum, #94) sensing the top (Crawford, Fig 4, #140, #130 or #110) again receiving the user stepping thereon (when the user rides the carousel ride of modified Crawford a second time) and no longer receiving the user when the user steps there off (when the user leaves the carousel ride of modified Crawford a second time);
the controller (Crawford, [0027]) causing the motor (Crawford, [0027]) to rotate the top (Crawford, Fig 4, #140, #130 or #110) again relative to the base (Crawford, Fig 4, #105).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Crawford 2012/0052961 in view of Magrath 2015/0265933.

Regarding claim 17, Crawford has been discussed above but does not explicitly teach the method wherein the one or more actions include one or more of adjusting lighting, adjusting music, adjusting TV, adjusting window coverings, controlling a security alarm, monitoring how many times people enter and exit.

Magarath teaches that it is old and well known in the art for an amusement park ride to have a controller that controls music during the ride [0041]. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the controller (Crawford, [0027]) of Crawford so that it can also play and adjust music during the ride as taught by Magarath in order to entertain people on and near the carousel ride of Crawford with music.  

Allowable Subject Matter
Claim 15 is allowed.

Response to Arguments
Applicant's arguments filed on 08/15/2022 with respect to all claims have been considered but are moot in view of the new ground(s) of rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN K BARNETT whose telephone number is (571)270-1159. The examiner can normally be reached Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVIN K BARNETT/           Examiner, Art Unit 3631